As filed with the Securities and Exchange Commission on February 1, 2010 Securities Act File No. 333-95849 Investment Company Act File No. 811-09805 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 20|X| and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 21|X| (Check appropriate box or boxes) JENNISONDRYDEN OPPORTUNITY FUNDS (Exact Name of Registrant as Specified in Charter) Gateway Center Three 100 Mulberry Street
